DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0350708) in view of Nidamarth et al. (US 10068262).
Kobayashi teaches an information processing system (2) comprising circuitry configured to store a status of a work process recognize identification information or barcode from a barcode reader (241), update the status of the work process corresponding to the identification information in the image sent from the barcode reader when the identification information is recognized (0113), and display the updated status of the work process to a user using a display unit (25) (see figs. 3A-13; paragraphs 0080-0082, 0093-0096).
However, Kobayashi fairly suggest that the barcode reader captures an image of the barcode.
Nidamarth teaches a mobile computing device (118) having a camera for capturing image of QR code then decoding content of QR code (see fig. 1A; col. 5, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Nidarmarth to the teachings of Kobayashi in order to encoding information with well-known QR code.   

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the circuitry of the information processing system is further configured to detect first identification information that includes a work process ID identifying the work process, generate a color code image that includes second identification information, the second identification information being a color code ID associated with the first identification information, and create a slip on which the first identification information and the second identification information are displayed, and the circuitry is further configured to: detect first identification information used to identify the work process, generate second identification information associated with the first identification information, and create a slip on which the first identification information and the second identification information are displayed, the at least one camera being configured to photograph the slip, wherein the circuitry is further configured to recognize the second identification information from an image of the photographed slip, manage information related to progress of the work process and photographed data of the photographed slip, based on a work process corresponding to a place where the slip is photographed by the at least one camera and the work process recognized by the circuitry, and provide the information related to the progress of the work process whose number is plural and the photographed data of the slip photographed by the at least one camera to the user as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887